UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6158


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS TOLSON ANDREWS, a/k/a Crip Los,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:06-cr-00017-LMB-2; 1:09-cv-00461-LMB)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Tolson Andrews, Appellant Pro Se. Derek Andreson, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos    Tolson      Andrews         seeks    to     appeal        the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.      § 2255       (West      Supp.       2009)         motion,    and

dismissing it on that basis.                   The order is not appealable unless

a     circuit        justice     or       judge       issues        a        certificate          of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,     369    (4th       Cir.      2004).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims   by       the    district     court          is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Andrews has

not made the requisite showing.                     Accordingly, we deny Andrews’

motion    for     a    certificate        of     appealability              and   dismiss        the

appeal.

              Additionally,         we    construe       Andrews’           notice      of    appeal

and    informal       brief    as    an    application         to       file      a    second     or

successive motion under 28 U.S.C.A. § 2255.                                 United States v.

                                                2
Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                                In order to

obtain    authorization        to    file     a    successive         § 2255     motion,    a

prisoner     must     assert         claims       based     on    either:         (1) newly

discovered      evidence,       not      previously          discoverable          by     due

diligence, that would be sufficient to establish by clear and

convincing      evidence     that,      but       for     constitutional         error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.           28 U.S.C.A. § 2255(h) (West Supp. 2009).

Andrews’     claims     do     not    satisfy       either       of    these      criteria.

Therefore, we deny authorization to file a successive § 2255

motion.     We dispense with oral argument because the facts and

legal    contentions     are     adequately         presented         in   the    materials

before    the   court    and    argument          would    not   aid       the   decisional

process.

                                                                                  DISMISSED




                                              3